IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-62,010-02



                     EX PARTE MITCHELL JOHNSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 896336-B IN THE 176TH DISTRICT COURT
                          FROM HARRIS COUNTY



       Per curiam.

                                             ORDER

       Applicant was convicted of assault on a public servant and sentenced to twenty-five

years’ imprisonment. The First Court of Appeals affirmed his conviction. Johnson v. State,

No. 01-02-01035-CR (Tex. App.—Houston [1 st] Jan. 8, 2004). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims regarding his street time

and parole are without merit. Therefore, we deny relief.

       Applicant’s claims challenging his conviction are dismissed pursuant to T EX. C ODE
C RIM. P RO. Art. 11.07 §4.



Delivered:       December 9, 2020

Do not publish